Citation Nr: 1827523	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-02 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,610.73, to include the issue of whether the underlying debt was validly created.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1976 to November 1978.  The Veteran has been declared incompetent and the appellant, who is the Veteran's spouse, has been named as his legal custodian for the purpose of receiving VA compensation benefits.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Committee on Waivers and Compromises in Philadelphia, Pennsylvania, but was most recently certified to the Board by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In her March 2011 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In a June 2012 statement, the appellant withdrew the request for a Board hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2017).  

In the same June 2012 statement, the appellant indicated that she no longer wished Disabled American Veterans to represent her.  As VA has received no document since that date designating any other individual or organization as the appellant's representative and has received no statement from anyone purporting to be the appellant's representative, the Board concludes that the appellant chose to proceed without representation.   

In June 2012, the appellant testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  

This issue was previously remanded by the Board in May 2014 so that the Agency of Original Jurisdiction (AOJ) could prepare an audit, request the appellant to complete an updated financial status report, and readjudicate the issue, including the validity of the underlying debt.  The AOJ prepared the audit in September 2015 and readjudicated the issue in November 2017.  In March 2017, the appellant, instead of providing an updated financial status report, sent another copy of a report previously submitted in May 2010.  The duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There was therefore substantial compliance with the remand directives with regard to the issue being decided below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2015 and July 2016, VA received statements from the Veteran's treating physician, indicating that the Veteran requested that the appellant be discharged as his legal custodian in favor of another party.  These statements reference a prior request in January 2012, but there is no other evidence of this request in the record.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  Id.  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2017).  These requests are referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   


FINDINGS OF FACT

1.  The overpayment of the Veteran's compensation benefits in the amount of $7,610.73 was properly created.

2.  The appellant misrepresented the Veteran's incarceration status when VA initially discovered the overpayment.  


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of $7,610.73 have not been met. 38 U.S.C. §§ 1114(a), 5302, 5313 (2012); 38 C.F.R. §§ 1.911(c)(1), 1.963, 1.965, 3.665 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to cases involving the waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

The appellant has claimed entitlement to a waiver of overpayment of VA compensation benefits in the amount of $7,610.73.  The appellant contends that a waiver is warranted because VA was aware of the Veteran's incarceration, informed her that she would be granted apportionment, and waited too long to attempt to recover the overpayment.  

A veteran has the right to dispute the existence and amount of a debt. 38 U.S.C. § 501 (2012); 38 C.F.R. § 1.911(c).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962 (2017).

Second, if the debt is valid, VA must determine if "there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining a waiver of such recovery or the collection of such indebtedness (or any interest thereon)."  38 U.S.C. § 5302(c).   If so, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994).

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in the claim for waiver, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302 (b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the U.S. Government.

According to the September 2015 audit, there are three causes of overpayment: a minor child adjustment of $101.73, a cost of living adjustment of $213.00, and an incarceration adjustment of $7,296.00.  Only the incarceration adjustment is in dispute.  

The record indicates that the Veteran was incarcerated for a felony from October 16, 2002 to March 20, 2003.  The appellant does not dispute that the Veteran was incarcerated for a felony during this period.  When a person entitled to compensation is incarcerated for a felony for a period in excess of 60 days, for the period beginning on the sixty-first day of incarceration and ending on the day such incarceration ends, compensation shall be reduced; if the rate of compensation is 20 percent or more, the rate is reduced to 10 percent.  38 U.S.C. §§ 1114(a), 5313(a); 38 C.F.R. § 3.665.  The Veteran received compensation at the 100 percent rate during this period, creating an overpayment for the amount in excess of the 10 percent rate from December 15, 2002 to March 20, 2003.  The debt is therefore valid.  

In a July 2002 statement, the Veteran reported that he was in jail, would not be released until May 2003, and that the appellant was not sending him money.  The appellant has cited this as evidence that VA knew of the Veteran's incarceration and thus should not have overpaid the Veteran.  This contention ignores that, as explained below, VA attempted to rectify the overpayment in 2003 and refrained from doing so based on the appellant's misrepresentation.

On March 14, 2003, VA informed the appellant that, based on information that the Veteran had been incarcerated since January 28, 1999, the Veteran's compensation would be reduced to 10 percent, effective March 30, 1999.  In a statement dated March 17, 2003, while the Veteran was still incarcerated, the appellant reported that she had "proof that shows my husband was incarcerated January 20, 1999 and was release[d] January 20, 1999."  She submitted a court document from January 20, 1999 in support of this contention.  Based on the appellant's statement and supporting document, in a June 2003 letter, VA informed the appellant that it had decided not to reduce the Veteran's compensation.

The appellant has repeatedly contended that, at the time of the Veteran's incarceration, she reported it to VA and was informed by VA personnel that the Veteran's compensation would be apportioned to her in her capacity as his spouse.  She has stated that, based on this assurance, she assumed that the compensation she continued to receive was correct.  There is no record of these contacts.  During the June 2012 hearing, the appellant testified that she no longer had any evidence to support her contentions because she had previously sent it all to VA and that anyone at VA who might remember was deceased or retired.  In a November 2017 statement, the appellant added that she no longer had any evidence due to an August 2017 burglary at her home.  

All or part of an incarcerated veteran's compensation may be apportioned to that veteran's spouse on the basis of individual need.  38 C.F.R. § 3.665.  When reducing compensation due to incarceration, VA shall inform the person whose benefits are being reduced of the possibility of apportionment.  Id.  In the March 14, 2003 letter and in the February 10, 2010 letter proposing the current reduction, VA informed the appellant of the possibility of apportionment.  The record does not indicate that the appellant ever requested apportionment.  

As noted above, recovery of the overpayment of benefits may be waived only if there is no indication of fraud, misrepresentation, or bad faith on the part of the party seeking the waiver.  In addition, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the appellant's March 17, 2003 statement indicating that the Veteran had only been incarcerated for one day four years prior, when he was in fact incarcerated at the time she wrote the statement, was a misrepresentation of material fact.  For this reason, the Board also finds that the appellant's contentions that she informed VA of the Veteran's incarceration in 2002 and was assured of apportionment are not credible.  Clear evidence of a misrepresentation of material fact raises obvious doubts as to the appellant's general credibility.  More specifically, it is not credible that the appellant would report the Veteran's incarceration to VA in the hope of avoiding an overpayment, only to falsely claim a few months later that he had not been incarcerated in order to avoid recovery of that overpayment.  It is also not credible that the appellant, after being promised apportionment in 2002, and after receiving a letter in March 2003 stating that the Veteran's benefits would be reduced but apportionment was possible, would not mention apportionment in her response.  

The Board also notes the appellant's contention that VA waited too long to notice the overpayment and that it is therefore unjust for VA to collect it.  As stated above, VA attempted to recover the overpayment in March 2003, while the Veteran was still incarcerated, and only declined to do so based on the appellant's misrepresentation.  The appellant cannot now attempt to benefit from the delay caused by her own misrepresentation.  

Based on the foregoing, the probative evidence of record establishes that, when initially informed of overpayment in March 2003, the appellant reported that the Veteran had only been incarcerated for one day, which was a misrepresentation of material fact in connection with recovery of the overpayment.  Waiver of recovery of overpayment of VA compensation benefits is therefore precluded.


ORDER

Waiver of the recovery of overpayment of VA compensation benefits in the amount of $7,610.73 is barred as a matter of law, and the appeal is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


